Case 1:20-cv-00862-RJJ-RSK ECF No. 20, PageID.279 Filed 11/23/20 Page 1 of 1

                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION


 MONA PRICE,

          Plaintiff,                       Case No. 1:20−cv−862

     v.                                    Hon. Robert J. Jonker

 SPECIALIZED SOLUTION SERVICES,
 LLC, et al.,

          Defendants.
                                     /


                       NOTICE OF HEARING CANCELLATION


       The Rule 16 Scheduling Conference set in this matter for November
 30, 2020 is hereby adjourned without date.


                                         ROBERT J. JONKER
                                         Chief United States District Judge

 Dated: November 23, 2020          By:    /s/ Susan Driscoll Bourque
                                         Case Manager
